        Case 1:20-cv-00713-KWR-CG Document 21 Filed 11/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CRUZ GARCIA and                               §
PASQUAL BAYLON,                               §
                                              §
         Plaintiff,                           §
                                              §
v.                                            §   NO. 1:20-cv-00713-KWR-CG
                                              §
MARK W. PERRY and                             §
SHELLPOINT MORTGAGE                           §
SERVICING, a foreign corporation              §
                                              §
         Defendants.                          §

                              ORDER GRANTING DISMISSAL

        THIS MATTER came before the Court upon the Parties’ Joint Notice of Dismissal. The

Court, having reviewed the Notice, hereby ACKNOWLEDGES and GRANTS the Notice, and

ORDERS as follows:

     1. The Notice is hereby GRANTED in all respects.

     2. Plaintiffs Cruz Garcia and Pasqual Baylon’s claims, as they pertain to Defendant NewRez

        LLC d/b/a Shellpoint Mortgage Servicing (“Shellpoint”), are hereby DISMISSED WITH

        PREJUDICE.

     3. Plaintiffs Cruz Garcia and Pasqual Baylon’s claims, as they pertain to Defendant Mark W.

        Perry, are hereby DISMISSED WITHOUT PREJUDICE.

SO ORDERED, THIS 20TH DAY OF NOVEMBER 2020.
      Case 1:20-cv-00713-KWR-CG Document 21 Filed 11/20/20 Page 2 of 2




APPROVED:

By: /s/ Gabriella E. Alonso
GABRIELLA E. ALONSO
galonso@bradley.com
Bradley Arant Boult Cummings, LLP
600 Travis Street, Suite 4800
Houston, Texas 77002
(713) 576-0300 Telephone
(713) 576-0301 Telecopier

ATTORNEY FOR DEFENDANT
NEWREZ LLC D/B/A SHELLPOINT
MORTGAGE SERVICING

And

By: /s/ Brandt Thrower
BRANDT THROWER
brandtthrowerlaw@gmail.com
Brandt Thrower Law Firm, P.C.
412 Arrington
Farmington, New Mexico 871401

ATTORNEY FOR PLAINTIFFS
CRUZ GARCIA AND PASQUAL BAYLON
